UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September7, 2012 Digital Domain Media Group,Inc. (Exact name of registrant as specified in its charter) Florida 001-35325 27-0449505 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 10illage Parkway, Port St. Lucie, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(772) 345-8000 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election Of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On September 7, 2012, John C. Textor, former Chief Executive Officer, Chairman of the Board and Director of Digital Domain Media Group, Inc. (the “Company”), furnished the Company with written correspondence concerning his resignation as a Director of the Company.A copy of Mr. Textor’s correspondence is filed as Exhibit 17.1 to this Current Report on Form 8-K. Item 8.01. Other Events. As previously disclosed,on August 29, 2012, Mr. Textorfiled a Schedule 13D with the Securities and Exchange Commission in which he indicated that he is considering making a proposal for a strategic alternative transaction with the Company in which he or entities affiliated with him might participate. Item 9.01. Financial Statements and Exhibits. (d)Exhibit The following Exhibitis filed as a part of this Current Report on Form8-K: ExhibitNo. Description Letter from John C. Textor SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Digital Domain Media Group,Inc. Dated: September7, 2012 By: /s/ Edwin C. Lunsford, III Edwin C. Lunsford, III Senior Vice President and General Counsel EXHIBITINDEX ExhibitNo. Description Letter from John C. Textor
